SENTRA CONSULTING CORP.
466 Central Avenue
Cedarhurst, NY 11516
Telephone: (516) 301-3939
 
June 21, 2007


Karat Platinum LLC
15 Hoover Street
Inwood, NY 11096


Re: Letter of Intent


Gentlemen:


This Letter of Intent (this “Agreement”) shall set forth our mutual agreement
regarding a transaction (the “Transaction”) whereby Sentra Consulting Corp.
(“Purchaser”) shall issue common stock in exchange for all the issued and
outstanding membership interests of Karat Platinum LLC (the “Company”). This
Agreement is intended solely as a basis for further discussion and is not
intended to be and does not constitute a legally binding obligation except as
provided below. No other legally binding obligations will be created, implied,
or inferred until documentation in final form is executed and delivered by all
parties. Without limiting the generality of the foregoing, it is the parties
intent that, until that event, no agreement shall exist among them and there
shall be no obligations whatsoever based on such things as parol evidence,
extended negotiations, “handshakes,” oral understandings, or courses of conduct
(including reliance and changes of position), except as provided below.


1. The Transaction. Purchaser hereby offers to purchase all of the issued and
outstanding membership interests of the Company from the current owners thereof
in consideration for the issuance of 30,000,000 shares of common stock (the
“Consideration Shares”) of the Purchaser and 500,000 common stock purchase
warrants, each of which will provide the Company the right to purchase one share
of common stock of Purchaser for $0.01 until ten years after the date hereof
(the “Consideration Warrants,” and together with the Consideration Shares, the
“Consideration Securities”). The Consideration Securities shall be issued to the
owners of the Company in proportion to their current equity ownership interest
in the Company. If, after the date hereof but prior to the Closing (hereafter
defined), Purchaser issues additional shares of common stock or other securities
convertible into common stock to a third party without the written consent of
Company (except for shares of common stock issued upon the exercise of
securities convertible into common stock which were granted prior to the date
hereof (which Purchaser represents only includes a warrant for 50,000 shares of
common stock)), the number of Consideration Securities will be adjusted so that
the number of Consideration Shares and shares of common stock issuable upon
exercise of the Consideration Warrants will be equal to 90.7% of the outstanding
shares of common stock of Purchaser. Upon consummation of the proposed
transaction, the Company shall become a wholly-owned subsidiary of Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Closing. The closing of the Transaction (the “Closing”) is subject to the
following terms:



(i)  
The loan by Purchaser to the Company of not less than $1,000,000;

(ii)  
Purchaser performing its full due diligence over the Company and being fully
satisfied in its absolute discretion with the due diligence;

(iii)  
Company performing its full due diligence over the Purchaser and being fully
satisfied in its absolute discretion with the due diligence;

(iv)  
Delivery to Purchaser of evidence satisfactory to Purchaser that the agreement
with Allgemeine Gold-und Silberscheideanstalt AG dated January 13, 2004_is
valid, binding and enforceable against the parties thereto;

(v)  
Consent from ABN Amro Bank NV, or Harrods Capital LLC, and the lenders to the
Company to the Transaction and/or release of the collateral which is pledged to
the foregoing persons or entities satisfactory to the Purchaser;

(vi)  
Approval of the Transaction by the board of directors of Purchaser and the
managers and members of the Company;

(vii)  
Delivery of audited financial statements of the Company, in form and substance
satisfactory to Purchaser and its independent public auditors; and

(viii)  
Execution and delivery of documentation appropriate for the Transaction in form
and substance mutually acceptable to both parties, including containing
customary terms, representations, conditions, covenants and indemnities for a
transaction of this nature.





Subject to the forgoing, it is the intent of the parties that definitive
documentation with respect to the transactions contemplated in this Agreement
shall be executed and delivered within 120 days from the date hereof
(hereinafter referred to as the “Outside Closing Date”) and the parties shall
use their best efforts to achieve same.


3.  Due Diligence. Each of the Company and its representatives, on one hand, and
the Purchaser and its representatives, on the other hand, shall enable the
officers, accountants, counsel, bankers and other representatives of such other
party access to its properties, books, records, personnel, business and other
commercial relationships, and will fully cooperate in order that such other
party may have full opportunity to make such investigation as it desires to
make.
 
 
2

--------------------------------------------------------------------------------

 
 
4.  Exclusivity. In consideration of the above, the Company shall not, directly
or indirectly, through any director, officer, member, manager, employee, agent,
creditor, representative or otherwise (and each of said parties shall use
reasonable efforts to insure such persons shall not directly or indirectly) (i)
solicit, initiate or encourage the submission of inquiries, proposals or offers
from any person or entity relating to (x) any business combination with respect
to the Company or the business of the Company; or (y) the sale of any of the
assets and/or securities of the Company (an "Alternative Transaction"),
(ii) enter into or participate in any negotiations, or initiate any discussions
or continue any discussions initiated by others, regarding any Alternative
Transaction, or furnish to any other person or entity any information with
respect to the assets or business of the Company or its business for the
purposes of pursuing a possible Alternative Transaction with any other party, or
(iii) otherwise participate in, assist, facilitate or encourage any effort or
attempt by any other person or entity to do any of the foregoing. The Company
shall promptly notify the Purchaser of any proposal or inquiry made to it or any
of its directors, officers, members, managers, creditors, employees, agents,
representatives, or otherwise with respect to any of the foregoing.


The foregoing exclusivity shall terminate upon the earlier of the Closing, or
the Outside Closing Date, or the date Purchaser terminates this Agreement,
provided, however, that if the Transaction has not been consummated prior to the
Outside Closing Date as a result of the Purchaser not fulfilling its obligations
provided for herein, including without limitation, the loan described in Section
2(i) above, the Company shall be released from its obligations hereunder and
this Agreement shall be terminated and have no further force and effect, and
provided, further that if the Transaction has not been consummated prior to the
Outside Closing Date as a result of the Company not fulfilling its obligations
provided for herein, including without limitation, those provided for in
Sections 2(iv), (v) and (vii), the exclusivity shall continue until the earlier
of the termination of this Agreement by the Purchaser or 60 days after the
Outside Closing Date.


5. Brokers. The Company represents and warrants that it shall be solely
responsible for commissions or fees payable to any broker or finder (except for
any broker or finder retained by Purchaser) as a result of this Agreement or the
contemplated Transaction and shall indemnify and hold the Purchaser and its
affiliates harmless from any claims that may arise against the Purchaser or its
affiliates for such brokerage or finder’s fee in connection with this Agreement
and/or the Contemplated Transactions.
 
6. Expenses. Each party shall bear its own expenses and costs related to the
Transaction, including, without limitation, attorneys’ fees and disbursements.


7. Confidentiality. 


(i)  Each party hereto shall maintain the other party’s Confidential Information
(hereafter defined) in confidence. "Confidential Information" means all
information that a party hereto has furnished to the other party which is not
generally available to the public, including, but not limited to, financial
information, whether tangible or intangible and in whatever form or medium
provided, as well as all information generated by the receiving party that
contains, reflects, or is derived from the disclosing party’s Confidential
Information. The restrictions herein provided shall not apply with respect to
Confidential Information which (i) is or becomes a part of the public domain
without breach of this Section 7 hereof or (ii) is disclosed pursuant to
judicial action or government regulations, provided the receiving party notifies
the disclosing party prior to such disclosure and cooperates with the disclosing
party in the event the disclosing party elects to legally contest and avoid such
disclosure.
 
 
3

--------------------------------------------------------------------------------

 

 
(ii)  Except as required by applicable law and in connection with the
Transaction, neither party shall disclose nor permit its respective officers,
representatives, agents or employees to discuss the existence or terms of this
Agreement to any third party without the prior written consent of Purchaser.


8. Board of Directors. The consummation of the Transaction will result in a
change of control of Purchaser. The parties agree that upon the Closing, each of
the Company and Purchaser shall appoint two members to the Board of Directors of
Purchaser and said members shall mutually appoint a fifth member to the Board.


9. Binding Effect; Termination. The parties agree to negotiate in good faith the
terms and conditions of the definitive agreements with respect to the
Transaction until this Agreement is terminated in accordance with the terms
hereof. The parties will use their best efforts to effectuate the closing of the
Transaction on or before the Outside Closing Date; provided, however, that this
Agreement will terminate upon written notice by Purchaser to the Company at any
time prior thereto. Except with respect to paragraphs 6 through 11, inclusive,
the parties shall no longer have any rights or obligations with respect to this
Agreement after the termination hereof.


10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed therein without giving effect to conflict of law principles.


11. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. No
assignment of this Agreement or any right or obligation hereunder made be made
by the parties and any such attempted assignment shall be void.


12. Counterparts.  This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.


If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this Agreement to our
attention, whereupon this Agreement shall become a valid and binding agreement
between us in accordance with the terms hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
SENTRA CONSULTING CORP.
 


By: /s/ Philip Septimus                       
Name: Philip Septimus
Title: President






AGREED AND ACCEPTED:


[principal members and managers of the Company:]




By: /s/ David Neuberg                      
Name: David Neuberg
Title: Member




_____________________


 
5

--------------------------------------------------------------------------------

 